
	
		II
		110th CONGRESS
		1st Session
		S. 347
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Voinovich (for
			 himself and Mr. Warner) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Fair Labor Standards Act of
		  1938 to provide for an increase in the Federal minimum wage, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minimum Wage Act of
			 2007.
		IMinimum wage
			101.Minimum wage
				(a)In generalSection 6(a)(1) of the Fair Labor Standards
			 Act of 1938 (29
			 U.S.C. 206(a)(1)) is amended to read as follows:
					
						(1)except as otherwise provided in this
				section, not less than—
							(A)$5.85 an hour, beginning on the 60th day
				after the date of enactment of the Minimum Wage Act of 2007;
							(B)$6.55 an hour, beginning 12 months after
				that 60th day; and
							(C)$7.25 an hour, beginning 24 months after
				that 60th
				day;
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 60 days after the date of enactment of this
			 Act.
				IITax provisions
			200.Amendment of CodeExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			ASmall business tax relief
				201.Extension of 15-year straight-line cost
			 recovery for qualified leasehold improvements and qualified restaurant
			 property
					(a)In generalClauses (iv) and (v) of section
			 168(e)(3)(E) (relating to 15-year property) are each amended by striking
			 placed in service before January 1, 2008.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31,
			 2007.
					202.Clarification of cash accounting rules for
			 small business
					(a)Cash accounting permitted
						(1)In generalSection 446 of the Internal Revenue Code of
			 1986 (relating to general rule for methods of accounting) is amended by adding
			 at the end the following new subsection:
							
								(g)Certain small business taxpayers permitted
				To use cash accounting method without limitation
									(1)In generalAn eligible taxpayer shall not be required
				to use an accrual method of accounting for any taxable year.
									(2)Eligible taxpayerFor purposes of this subsection, a taxpayer
				is an eligible taxpayer with respect to any taxable year if—
										(A)for all prior taxable years beginning after
				December 31, 2006, the taxpayer (or any predecessor) met the gross receipts
				test of section 448(c), and
										(B)the taxpayer is not subject to section 447
				or
				448.
										.
						(2)Expansion of gross receipts test
							(A)In generalParagraph (3) of section 448(b) of such
			 Code (relating to entities with gross receipts of not more than $5,000,000) is
			 amended by striking $5,000,000 in the text and in the heading
			 and inserting $10,000,000.
							(B)Conforming amendmentsSection 448(c) of such Code is
			 amended—
								(i)by striking $5,000,000 each
			 place it appears in the text and in the heading of paragraph (1) and inserting
			 $10,000,000, and
								(ii)by adding at the end the following new
			 paragraph:
									
										(4)Inflation adjustmentIn the case of any taxable year beginning
				in a calendar year after 2007, the dollar amount contained in subsection (b)(3)
				and paragraph (1) of this subsection shall be increased by an amount equal
				to—
											(A)such dollar amount, multiplied by
											(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				by substituting calendar year 2006 for calendar year
				1992 in subparagraph (B) thereof.
											If any amount as adjusted under this
				subparagraph is not a multiple of $100,000, such amount shall be rounded to the
				nearest multiple of
				$100,000..
								(b)Clarification of inventory rules for small
			 business
						(1)In generalSection 471 of the Internal Revenue Code of
			 1986 (relating to general rule for inventories) is amended by redesignating
			 subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
							
								(c)Small business taxpayers not required To
				use inventories
									(1)In generalA qualified taxpayer shall not be required
				to use inventories under this section for a taxable year.
									(2)Treatment of taxpayers not using
				inventoriesIf a qualified
				taxpayer does not use inventories with respect to any property for any taxable
				year beginning after December 31, 2006, such property shall be treated as a
				material or supply which is not incidental.
									(3)Qualified taxpayerFor purposes of this subsection, the term
				qualified taxpayer means—
										(A)any eligible taxpayer (as defined in
				section 446(g)(2)), and
										(B)any taxpayer described in section
				448(b)(3).
										.
						(2)Conforming amendments
							(A)Subpart D of part II of subchapter E of
			 chapter 1 of such Code is amended by striking section 474.
							(B)The table of sections for subpart D of part
			 II of subchapter E of chapter 1 of such Code is amended by striking the item
			 relating to section 474.
							(c)Effective date and special rules
						(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2006.
						(2)Change in method of
			 accountingIn the case of any
			 taxpayer changing the taxpayer’s method of accounting for any taxable year
			 under the amendments made by this section—
							(A)such change shall be treated as initiated
			 by the taxpayer;
							(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury; and
							(C)the net amount of the adjustments required
			 to be taken into account by the taxpayer under section 481 of the Internal
			 Revenue Code of 1986 shall be taken into account over a period (not greater
			 than 4 taxable years) beginning with such taxable year.
							203.Extension of work opportunity tax credit to
			 qualified restaurant employees
					(a)In generalSection 51(d)(1) is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
						
							(J)a qualified restaurant
				employee.
							.
					(b)Qualified restaurant employeeSection 51(d) is amended by redesignating
			 paragraphs (11) through (13) as paragraphs (12) through (14), respectively, and
			 by inserting after paragraph (10) the following new paragraph:
						
							(11)Qualified restaurant employee
								(A)In generalThe term qualified restaurant
				employee means any individual—
									(i)who performs services in a restaurant where
				tipping is not customary,
									(ii)who is not exempt under the Fair Labor
				Standards Act and earns at least the Federal minimum wage, and
									(iii)who is certified by the employer during the
				hiring process as having attained age 16 but not 20 on the hiring date.
									(B)Special rule for determining amount of
				creditFor purposes of
				applying this subpart to wages paid or incurred to any qualified restaurant
				employee, subsection (b)(3) shall be applied by substituting
				$3,000 for
				$6,000.
								.
					(c)Special rule for
			 certificationsSubparagraph
			 (A) of section 51(d)(14), as redesignated by subsection (b), is amended by
			 inserting , other than an individual described in paragraph
			 (11), after An individual.
					(d)Nonqualifying rehiresParagraph (2) of section 51(i) is amended
			 to read as follows:
						
							(2)Nonqualifying rehires
								(A)In generalNo wages shall be taken into account under
				subsection (a) with respect to any individual, other than an individual
				described in subsection (d)(11), if, prior to the hiring date of such
				individual, such individual had been employed by the employer at any
				time.
								(B)Qualified restaurant
				employeesIn the case of an
				individual described in subsection (d)(11), no wages shall be taken into
				account under subsection (a) if, prior to the hiring date of such individual,
				such individual had been employed by the employer within the prior 90 day
				period.
								.
					(e)Minimum employment periodsSection 51(i)(3) is amended by adding at
			 the end the following new subparagraph:
						
							(C)Nonapplication to qualified restaurant
				employeesSubparagraphs (A)
				and (B) shall not apply to an individual described in subsection
				(d)(11).
							.
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
					BRevenue offset provisions
				211.Clarification of economic substance
			 doctrine
					(a)In GeneralSection 7701 is amended by redesignating
			 subsection (p) as subsection (q) and by inserting after subsection (o) the
			 following new subsection:
						
							(p)Clarification of Economic Substance
				Doctrine; etc
								(1)General rules
									(A)In generalIn any case in which a court determines
				that the economic substance doctrine is relevant for purposes of this title to
				a transaction (or series of transactions), such transaction (or series of
				transactions) shall have economic substance only if the requirements of this
				paragraph are met.
									(B)Definition of economic
				substanceFor purposes of
				subparagraph (A)—
										(i)In generalA transaction has economic substance only
				if—
											(I)the transaction changes in a meaningful way
				(apart from Federal tax effects) the taxpayer’s economic position, and
											(II)the taxpayer has a substantial nontax
				purpose for entering into such transaction and the transaction is a reasonable
				means of accomplishing such purpose.
											In applying subclause (II), a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial nontax purpose if the
				origin of such financial accounting benefit is a reduction of income
				tax.(ii)Special rule where taxpayer relies on
				profit potentialA
				transaction shall not be treated as having economic substance by reason of
				having a potential for profit unless—
											(I)the present value of the reasonably
				expected pre-tax profit from the transaction is substantial in relation to the
				present value of the expected net tax benefits that would be allowed if the
				transaction were respected, and
											(II)the reasonably expected pre-tax profit from
				the transaction exceeds a risk-free rate of return.
											(C)Treatment of fees and foreign
				taxesFees and other
				transaction expenses and foreign taxes shall be taken into account as expenses
				in determining pre-tax profit under subparagraph (B)(ii).
									(2)Special rules for transactions with
				tax-indifferent parties
									(A)Special rules for financing
				transactionsThe form of a
				transaction which is in substance the borrowing of money or the acquisition of
				financial capital directly or indirectly from a tax-indifferent party shall not
				be respected if the present value of the deductions to be claimed with respect
				to the transaction is substantially in excess of the present value of the
				anticipated economic returns of the person lending the money or providing the
				financial capital. A public offering shall be treated as a borrowing, or an
				acquisition of financial capital, from a tax-indifferent party if it is
				reasonably expected that at least 50 percent of the offering will be placed
				with tax-indifferent parties.
									(B)Artificial income shifting and basis
				adjustmentsThe form of a
				transaction with a tax-indifferent party shall not be respected if—
										(i)it results in an allocation of income or
				gain to the tax-indifferent party in excess of such party’s economic income or
				gain, or
										(ii)it results in a basis adjustment or
				shifting of basis on account of overstating the income or gain of the
				tax-indifferent party.
										(3)Definitions and special rulesFor purposes of this subsection—
									(A)Economic substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Tax-indifferent partyThe term tax-indifferent party
				means any person or entity not subject to tax imposed by subtitle A. A person
				shall be treated as a tax-indifferent party with respect to a transaction if
				the items taken into account with respect to the transaction have no
				substantial impact on such person’s liability under subtitle A.
									(C)Exception for personal transactions of
				individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(D)Treatment of lessorsIn applying paragraph (1)(B)(ii) to the
				lessor of tangible property subject to a lease—
										(i)the expected net tax benefits with respect
				to the leased property shall not include the benefits of—
											(I)depreciation,
											(II)any tax credit, or
											(III)any other deduction as provided in guidance
				by the Secretary, and
											(ii)subclause (II) of paragraph (1)(B)(ii)
				shall be disregarded in determining whether any of such benefits are
				allowable.
										(4)Other common law doctrines not
				affectedExcept as
				specifically provided in this subsection, the provisions of this subsection
				shall not be construed as altering or supplanting any other rule of law, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law.
								(5)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection. Such regulations may include exemptions from the application
				of this
				subsection.
								.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
					212.Penalty for understatements attributable to
			 transactions lacking economic substance, etc
					(a)In GeneralSubchapter A of chapter 68 is amended by
			 inserting after section 6662A the following new section:
						
							6662B.Penalty for understatements attributable to
				transactions lacking economic substance, etc
								(a)Imposition of PenaltyIf a taxpayer has an noneconomic substance
				transaction understatement for any taxable year, there shall be added to the
				tax an amount equal to 40 percent of the amount of such understatement.
								(b)Reduction of Penalty for Disclosed
				TransactionsSubsection (a)
				shall be applied by substituting 20 percent for 40
				percent with respect to the portion of any noneconomic substance
				transaction understatement with respect to which the relevant facts affecting
				the tax treatment of the item are adequately disclosed in the return or a
				statement attached to the return.
								(c)Noneconomic Substance Transaction
				UnderstatementFor purposes
				of this section—
									(1)In generalThe term noneconomic substance
				transaction understatement means any amount which would be an
				understatement under section 6662A(b)(1) if section 6662A were applied by
				taking into account items attributable to noneconomic substance transactions
				rather than items to which section 6662A would apply without regard to this
				paragraph.
									(2)Noneconomic substance
				transactionThe term
				noneconomic substance transaction means any transaction if—
										(A)there is a lack of economic substance
				(within the meaning of section 7701(p)(1)) for the transaction giving rise to
				the claimed benefit or the transaction was not respected under section
				7701(p)(2), or
										(B)the transaction fails to meet the
				requirements of any similar rule of law.
										(d)Rules Applicable to Compromise of
				Penalty
									(1)In generalIf the 1st letter of proposed deficiency
				which allows the taxpayer an opportunity for administrative review in the
				Internal Revenue Service Office of Appeals has been sent with respect to a
				penalty to which this section applies, only the Commissioner of Internal
				Revenue may compromise all or any portion of such penalty.
									(2)Applicable rulesThe rules of paragraphs (2) and (3) of
				section 6707A(d) shall apply for purposes of paragraph (1).
									(e)Coordination With Other
				PenaltiesExcept as otherwise
				provided in this part, the penalty imposed by this section shall be in addition
				to any other penalty imposed by this title.
								(f)Cross References
									
										(1) For coordination of
				  penalty with understatements under section 6662 and other special rules, see
				  section 6662A(e).
										(2) For reporting of
				  penalty imposed under this section to the Securities and Exchange Commission,
				  see section 6707A(e).
									
								.
					(b)Coordination With Other Understatements and
			 Penalties
						(1)The second sentence of section
			 6662(d)(2)(A) is amended by inserting and without regard to items with
			 respect to which a penalty is imposed by section 6662B before the
			 period at the end.
						(2)Subsection (e) of section 6662A is
			 amended—
							(A)in paragraph (1), by inserting and
			 noneconomic substance transaction understatements after
			 reportable transaction understatements both places it
			 appears,
							(B)in paragraph (2)(A), by inserting
			 and a noneconomic substance transaction understatement after
			 reportable transaction understatement,
							(C)in paragraph (2)(B), by inserting
			 6662B or before 6663,
							(D)in paragraph (2)(C)(i), by inserting
			 or section 6662B before the period at the end,
							(E)in paragraph (2)(C)(ii), by inserting
			 and section 6662B after This section,
							(F)in paragraph (3), by inserting or
			 noneconomic substance transaction understatement after
			 reportable transaction understatement, and
							(G)by adding at the end the following new
			 paragraph:
								
									(4)Noneconomic substance transaction
				understatementFor purposes
				of this subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
									.
							(3)Subsection (e) of section 6707A is
			 amended—
							(A)by striking or at the end of
			 subparagraph (B), and
							(B)by striking subparagraph (C) and inserting
			 the following new subparagraphs:
								
									(C)is required to pay a penalty under section
				6662B with respect to any noneconomic substance transaction, or
									(D)is required to pay a penalty under section
				6662(h) with respect to any transaction and would (but for section
				6662A(e)(2)(C)) have been subject to penalty under section 6662A at a rate
				prescribed under section 6662A(c) or under section
				6662B,
									.
							(c)Clerical AmendmentThe table of sections for part II of
			 subchapter A of chapter 68 is amended by inserting after the item relating to
			 section 6662A the following new item:
						
							
								Sec. 6662B. Penalty for
				understatements attributable to transactions lacking economic substance,
				etc.
							
							.
					(d)Effective
			 DateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
					213.Application of rules treating inverted
			 corporations as domestic corporations to certain transactions occurring after
			 March 20, 2002
					(a)In generalSection 7874(b) (relating to inverted
			 corporations treated as domestic corporations) is amended to read as
			 follows:
						
							(b)Inverted corporations treated as domestic
				corporations
								(1)In generalNotwithstanding section 7701(a)(4), a
				foreign corporation shall be treated for purposes of this title as a domestic
				corporation if such corporation would be a surrogate foreign corporation if
				subsection (a)(2) were applied by substituting 80 percent for
				60 percent.
								(2)Special rule for certain transactions
				occurring after March 20, 2002
									(A)In generalIf—
										(i)paragraph (1) does not apply to a foreign
				corporation, but
										(ii)paragraph (1) would apply to such
				corporation if, in addition to the substitution under paragraph (1), subsection
				(a)(2) were applied by substituting March 20, 2002 for
				March 4, 2003 each place it appears,
										then paragraph (1) shall apply to
				such corporation but only with respect to taxable years of such corporation
				beginning after December 31, 2006.(B)Special rulesSubject to such rules as the Secretary may
				prescribe, in the case of a corporation to which paragraph (1) applies by
				reason of this paragraph—
										(i)the corporation shall be treated, as of the
				close of its last taxable year beginning before January 1, 2007, as having
				transferred all of its assets, liabilities, and earnings and profits to a
				domestic corporation in a transaction with respect to which no tax is imposed
				under this title,
										(ii)the bases of the assets transferred in the
				transaction to the domestic corporation shall be the same as the bases of the
				assets in the hands of the foreign corporation, subject to any adjustments
				under this title for built-in losses,
										(iii)the basis of the stock of any shareholder
				in the domestic corporation shall be the same as the basis of the stock of the
				shareholder in the foreign corporation for which it is treated as exchanged,
				and
										(iv)the transfer of any earnings and profits by
				reason of clause (i) shall be disregarded in determining any deemed dividend or
				foreign tax creditable to the domestic corporation with respect to such
				transfer.
										(C)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this paragraph,
				including regulations to prevent the avoidance of the purposes of this
				paragraph.
									.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
					214.Modification of collection due process
			 procedures for employment tax liabilities
					(a)In generalSection 6330(f) (relating to jeopardy and
			 State refund collection) is amended—
						(1)by striking ; or at the end
			 of paragraph (1) and inserting a comma,
						(2)by adding or at the end of
			 paragraph (2), and
						(3)by inserting after paragraph (2) the
			 following new paragraph:
							
								(3)the Secretary has served a levy in
				connection with the collection of taxes under chapter 21, 22, 23, or
				24,
								.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to levies issued after December 31, 2006.
					
